DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 2015/0382489) in view of Goldberg et al (US 2010/0225209).
As to claim 23, Sorensen discloses a terminal link of a linkage assembly of a tool (50,70,80), as illustrated in Figures 1-10 and previously attached Exhibits 2-3 (with the Non-Final Office Action, dated November 10, 2020), comprising a housing; a magnet (120) disposed within the housing; and a 
Goldberg et al teach an apparatus comprising a housing (401) to be a non-conductive plastics material (see paragraph 0154]).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the housing of Sorensen with a non-conductive plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use in order to provide non-conductive properties to the housing.  The process by which coating with an electrically non-conductive material is not a patentable distinction and is considered a Product-by-Process (see MPEP 2113).
With claim 24, a socket portion is opposite the frustoconical portion and configured to engage (via magnet 120) a workpiece (10).
With claim 25, the housing includes a wall, the wall having a first side facing outwardly from the tool and a second side facing the magnet.
With claim 26, a barrier is opposite the wall and forming the housing.
Allowable Subject Matter
Claims 1-22 are allowed.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.  On page 6 of the Remarks, filed on January 20, 2021, applicant has stated that claim 23 has been “amended to include the allowable subject matter of dependent claims 11 and 12”.  However, this amendment does not place claim 23 in condition for allowance.  The Non-Final Office Action, dated November 10, 2020, had indicated that claims 11 and 12 as being dependent upon rejected base claim 1.  Claims 11 and 12 did not depend from claim 23.  Claim 1 as amended by applicant now requires the linkage assembly as being constructed of electrically non-conductive material.  Claim 23 only requires the .  
The examiner has withdrawn the drawing objection based on the applicant’s argument on page 6 of the Remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652